         Case 2:18-cr-00345-JFW Document 92 Filed 02/26/19 Page 1 of 4 Page ID #:577




                                                                                       ~~~ ~     ~   F ~

                               NICOLA T. HANNA                                         _~~~ ~ ~ ~      ~ti
                               United. States Attorney
                         2     LAWRENCE S. MIDDLETON
    r~
                               Assistant United States Attorney
~   ~
    -~   ~      ~        i3    Chief, Criminal Division                                                      ``
                               JEFF MITCHELL (Cal. Bar No. 2362
                                                                25)                       ' ~~~ ~ ~~ ~~I~
~   4'   ,'`                   Assistant United States Attorney
                               Deputy Chief, Violent & Organized                           ~j
~   ~                                                             Crime Section             ~
                      5             1300 United States Courthouse
i   W                               312 North Spring Street
    ~,     -                        Los Angeles, California 90012
    c~    ..;                       Telephone: (213) 894-0698
    N                ~ '~
                                    Facsimile: (213) 894-3713
                                    E-mail:     jeff.mitchell@usdoj.gov
                      8
                              Attorneys for Plaintiff
                     9        UNITED STATES OF AMERICA

                    10                               UNITED STATES DISTRICT COURT

                    11                          FOR THE CENTRAL DISTRICT OF CALI
                                                                                 FORNIA
                    12        UNITED STATES OF .AMERICA,
                                                                   No. CR 18-345-JFW
                    13                      Plaintiff,             [PROPOSED] ORDER SEALING DOCUMENT
                    14                      v

                    15        JOHN SARO BALIAN,

                    16                      Defendant.
     Case 2:18-cr-00345-JFW Document 92 Filed 02/26/19 Page 2 of 4 Page ID #:578


                                                                s~l'~~~~ ~~~~~~

 1   NICOLA T. HANNA
     United States Attorney
 2   LAWRENCE S. MIDDLETON
     Assistant United States Attorney
 3   Chief, Criminal Division
     JEFF MITCHELL (Cal. Bar No. 236225)
 4   Assistant United States Attorney
     Deputy Chief, Violent & Organized Crime Section
 5        1300 United States Courthouse
          312 North Spring Street             ~------°--~"~
 6        Los Angeles, California 90012         ~ ~ ~° ''_~_. ---
          Telephone: (213) 894-0698          !
 7        Facsimile: (213) 894-3713               ~      ~ 2~ 2Q~~
          E-mail:    jeff.mitchell@usdoj.gov e        F~
 8
     Attorneys for Plaintiff                                L
 9   UNITED STATES OF AMERICA                        `,

10                          UNITED STATES DISTRICT COURT

11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,               No. CR 18-345-JFW

13                   Plaintiff,              [PR    SE    ORDER SEALING DOCUMENT

14                   v.

15   JOHN SARO BALIAN,

16                   Defendant.

17

18        For good cause shown, IT IS HEREBY ORDERED THAT:

19        The government's ex parte application for sealed filing is

20   GRANTED.   The document sought to be filed under seal and the

21   ~/

22   ~~

23   /~

24

25

26

27

28
     Case 2:18-cr-00345-JFW Document 92 Filed 02/26/19 Page 3 of 4 Page ID #:579




 1   government's ex parte application for sealed filing shall both be

 2   filed under seal.       The government may produce the underlying document

 3   as permitted or required by applicable law.

 4          IT IS SO ORDERED.

 5

 6
                                I
 7   DATE                                    HON~R.AB~ JOHN F. WALTER
                                             UNITED TATES DISTRICT JUDGE
 8
     Presented by:
 9

10
            A   ~        ,

11     FF M CHEL
     Assistant U ited States Attorney
12   ~~

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            2
     Case 2:18-cr-00345-JFW Document 92 Filed 02/26/19 Page 4 of 4 Page ID #:580




 1   OR IN CASE OF DENIAL:

 2          The government's application for sealed filing is DENIED. The

 3   sealing application will be filed under seal.         The underlying

 4   document(s) shall be returned to the government, without filing of

 5   the documents or reflection of the name or nature of the documents on

 6   the clerk's public docket.

 7

 8

 9   DATE                                   HONORABLE JOHN F. WALTER
                                            UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            3
